
	

116 SRES 133 ATS: Honoring the life and legacy of Elizebeth Smith Friedman, Cryptanalyst.
U.S. Senate
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 133
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2019
			Mr. Wyden (for himself and Mrs. Fischer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and legacy of Elizebeth Smith Friedman, Cryptanalyst.
	
	
 Whereas Elizebeth Smith Friedman was born on August 26, 1892, in Huntington, Indiana; Whereas, at 19 years of age, Friedman began to study Greek and English literature at Wooster College in Ohio and later graduated from Hillsdale College in Michigan after transferring there;
 Whereas Friedman stumbled upon her career as a codebreaker by accident after assisting with cipher research at the Riverbank facility of businessman George Fabyan;
 Whereas, in the 1920s, government agents recruited Friedman to break codes for the Coast Guard;
 Whereas, based on her work, the Coast Guard subsequently asked Friedman to form a group to decrypt intercepts;
 Whereas, in the early 1930s, Friedman created and managed the first codebreaking unit ever to be run by a woman;
 Whereas, during World War II, Friedman and her team in the Coast Guard, working simultaneously with, but independently of, the well-known British codebreaking group led by Alan Turing, broke the Enigma G machine used by Germany, enabling the decryption of intercepted messages between German operatives in South America and their overseers in Berlin, thus stopping an alliance between Nazi Germany and countries in South America;
 Whereas Friedman co-authored several of the Riverbank Publications, which became the textbook for training individuals in the United States on encryption and codebreaking from the 1930s to the 1950s;
 Whereas J. Edgar Hoover of the Federal Bureau of Investigation took credit for the achievements of Friedman and her team, leaving her work widely unrecognized until after her death;
 Whereas, in the 1990s, to honor the contributions of both Friedman and her husband, who was also a codebreaker, the National Security Agency renamed its auditorium as the William F. Friedman and Elizebeth S. Friedman Memorial Auditorium;
 Whereas Elizebeth Smith Friedman continues to be a beacon of inspiration for women in the national security community and for women pursuing STEM-related fields;
 Whereas the work of individuals such as Elizebeth Smith Friedman distinctly shows how strong encryption technology can change the course of history; and
 Whereas Elizebeth Smith Friedman died on October 31, 1980, leaving behind a legacy of remarkable skill and technical ingenuity, woven together to solve the most complex secret messages in the world: Now, therefore, be it
		
	
 That the Senate honors the life and contributions of Elizebeth Smith Friedman, a pioneer in codebreaking.
		
